Citation Nr: 1711717	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-02 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to in-service exposure to herbicides in the Philippines.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Original jurisdiction of the claim now resides with the RO in St. Petersburg, Florida.

In his February 2012 Form 9, the Veteran requested a hearing before the Board.  In April 2014, he withdrew his request and asked that the case be advanced to the Board and a decision rendered based on the evidence of record.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

In September 2014, the claim was remanded by the Board for further development.


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran was exposed to herbicide agents during service, to include in the Philippines.

2.  Ischemic heart disease did not onset during service, did not manifest within one year of separation from service, and is not etiologically related to service.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). Compliant notice was provided to the Veteran in May 2011.

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's service treatment records, military personnel records, reports of post-service treatment, and statements made by the Veteran in support of the claim.  The Board remanded the claim for additional development in September 2014, to include requesting information regarding the Veteran's claimed exposure to herbicide agents.  The Board finds that the Agency of Original Jurisdiction complied with the prior remand directives and an additional remand is not necessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran has not had a VA examination in connection with this claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes an examination is not needed because the evidence does not indicate, nor does the Veteran argue, that heart disease onset in service or for many years thereafter, and the probative evidence is against a finding of in-service exposure to herbicide agents such that service connection should be presumed.   There is no indication that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include ischemic heart disease.  Id.

For purposes of the presumption outlined above, an "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  The presumption does not apply to all pesticides, herbicides, weed killers, etc.

In this case, the Veteran did not serve in the Republic of Vietnam, but attributes his ischemic heart disease to exposure to herbicides while serving in the Philippines.  Specifically, he asserted in his April 2011 claim that, while stationed in the Philippines from December 1970 to July 1971, he observed spray which "was very good at killing and keeping down the jungle."  The Veteran claimed that he was told this spray was defoliant, and that it was sprayed in the area where he was on duty guarding an ammo dump.  The Veteran's service personnel records confirm that he served as a guard at the U.S. Naval Base Subic Bay in the Philippines during the dates claimed.  In a February 2012 statement, he further specified that the ammo dump was at Naval Air Station Cubi Point.

In September 2014, the Board remanded the claim to attempt to verify exposure to herbicide agents because the Veteran provided approximate dates, and the location and the nature of his alleged exposure to herbicide agents in the Philippines.  

In November 2014, VA sought information from the VBA Compensation Service Office and the National Archives and Records Administration (NARA) prior to obtaining a Formal Finding regarding in-service exposure to herbicide agents from the Joint Services Records Research Center (JSRRC).

The VBA Compensation Service provided the following response:

The Department of Defense (DoD) has provided Compensation Service with a listing of locations outside Vietnam and the Korean [Demilitarized Zone] DMZ where tactical herbicides, such as Agent Orange, were used, tested, or stored.  The list does not contain names of individuals involved with the tactical herbicides.  Additionally, there are no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  Commercial herbicides do not fall under the regulations governing tactical herbicides at 38 CFR § 3.307(a)(6)(i).  Regarding your Veteran claimant, the DoD list does not show any use, testing, or storage of tactical herbicides at Naval Base Subic Bay, including Naval Air Station Cubi Point, Philippines.  Therefore, Compensation Service can provide no evidence to support the claim.

Due to JSRRC's policy of not accepting requests for verification involving the Marine Corps, with which the Veteran served, unless contended incidents occur aboard Naval vessels, the NARA was requested to verify whether there is any record of herbicide use, to include Agent Orange, at Naval Station Cubi Point or anywhere else in Naval Base Subic Bay while the Veteran was stationed there from December 1970 to July 1971.

The NARA provided the following response:

This is in response to your inquiry to the National Archives regarding your request for information on the spraying of defoliant at Naval Air Station Cubi Point, Republic of Philippines for the dates of December 1970 thru July 1971.  We have conducted a review of the Command Chronologies for Marine Barracks US Naval Station, Subic Bay, Philippines for the dates of December 1970 thru July 1971 and were not able to locate any documents referencing the use of herbicides or spraying of herbicides for the dates provided. Please note that this is not a denial that herbicides were used during the provided dates, but only that we were unable to locate documents referencing the use or spraying of herbicides.

In January 2015, a VA JSRRC coordinator issued a Formal Finding regarding the lack of information needed to corroborate a claim of alleged exposure to tactical herbicides.  It was determined that the evidence failed to confirm that the Veteran was exposed to tactical herbicides while serving as a guard at U.S. Naval Base Subic Bay/Naval Air Station Cubi Point.  Commercial herbicides, not tactical herbicides, such as Agent Orange, were used worldwide for range management, brush clearing and weed killing and the DoD list did not show that tactical herbicides were used at Naval Base Subic Bay, including Naval Air Station Cubi Point. 

Based on the foregoing, the Board concludes that exposure to herbicide agents during service cannot be conceded in this case and therefore, service connection for ischemic heart disease cannot be presumed.  As noted above, only certain herbicides trigger the presumption of service connection and the evidence in this case is against a finding that the Veteran was exposed to a covered herbicide agent, as opposed to a commercial pesticide, which is not covered by the presumption.  While the Veteran is competent to relay that during service he saw spraying and a subsequent reduction in plant growth, he is not shown to be competent to distinguish between commercial pesticides and a tactical herbicide.  Here, the evidence, including information from the DoD, indicates that tactical herbicides were not used where the Veteran was stationed in service; rather, if any spraying occurred it appears to have been with a commercial pesticide.   

Additionally, the Board finds that the criteria for service connection on a direct basis are not met.  Service treatment records do not indicate treatment for or a diagnosis of heart disease.  Although the evidence indicates current diagnosis and treatment, the evidence does not demonstrate, and the Veteran does not allege, a nexus or link between his active duty period and his diagnosis of ischemic heart disease that is not based on a claimed exposure to herbicides which, as explained, has not been demonstrated.  To the extent he alleges that exposure to a non-tactical herbicide, such as a commercial pesticide, caused his ischemic heart disease, evidence has not been submitted to suggest a link between this Veteran's ischemic heart disease and this Veteran's exposure to commercial pesticides during service, assuming such exposure occurred.  

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for ischemic heart disease must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for ischemic heart disease is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


